DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 
Applicant’s submission filed 08/13/2021 has been entered. 

Response to Arguments
Applicant's submission filed 08/13/2021 has been fully considered.  Applicant’s amendments to the claims have overcome the 112 rejection of record by deleting the word “respectively”.  Applicant’s arguments regarding the 103 rejections of record are not persuasive for the reasons set forth at the end of the rejections below. Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5 - 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher (of record; from IDS; US 2016/0228597 A1; “Dreher”) in view of Seo et al. (of record; US2005/0201972; “Seo”).
This rejection is maintained for the reasons set forth in the Office action mailed 05/13/2021 and for the reasons set forth below.
The rejection heading has been updated to reflect applicant’s cancellation of claims 2 and 14.  Claim 1 as amended remains rejected because Dreher teaches Lipiodol (ethiodized oil), and Dreher teaches that iopamidol (ISOVUE®) and iohexol (OMNIPAQUE®) as species from a list of alternative specific gravity adjusting components (¶ 0047; and Example 6).

Applicant argues that Dreher discloses a polymer selected from PVA, PVA-AMPS and PVA sodium coacrylate, and fails to disclose or suggest a composition using the amphiphilic polymer. Thus, the components of the claimed invention are distinguishable from those of Dreher. Accordingly, the shape of the emulsion composition for chemoembolization would also 
These arguments are not persuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the rejection is based on the combined teachings of Dreher and Seo.  It would have been obvious to use the polymer particle of Seo as the polymer particle species in the emulsion of Dreher because the polymer particles of Seo would provide the advantages of improved stability due to the presence of the di- or-trivalent metal ion, and the ability to adjust the drug release rate from the polymer particles by changing the amount of equivalents of the metal ion added, as suggested by Seo.  
Applicant further argues that a person having ordinary skill in the art would not have combined Seo with Dreher.  Seo relates to solubilization for a poorly soluble drug such as paclitaxel.  Seo discloses a micelle composition that forms polymeric micelles in body fluids or aqueous solutions comprising non-ionic amphiphilic block copolymer and a polylactic acid derivative comprising a carboxylic terminus.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Dreher and Seo are drawn to polymer particles for use in delivery of anti-cancer drugs.  However, the polymer particles of Seo would provide the advantages of improved stability due to the presence of the di- or-trivalent metal ion, and the ability to adjust the drug release rate from the polymer particles by changing the amount of equivalents of the metal ion added, as suggested by Seo.  

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618